Filed 12/23/22 P. v. Ward CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F082046
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F18905084)
                    v.

 JOSEPH WARD,                                                                             OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Fresno County. Kristi Culver
Kapetan, Judge.
         Stephen M. Hinkle, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez, Darren K.
Indermill and Jeffrey D. Firestone, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-
                                     INTRODUCTION
       Defendant Joseph Ward was convicted by jury of 12 felony counts related to the
assault of victim M. when she was caring for an 18-month-old child while working as a
nanny and residing in the home of her employer. The jury found defendant guilty on two
counts of sexual penetration by force (Pen. Code, § 289, subd. (a)(1)(A)1; counts 1–2);
two counts of assault to commit sexual penetration by force in the commission of a
burglary (§§ 220, subd. (b), 460, subd. (a); counts 3–4); first degree residential burglary
(§§ 459, 460, subd. (a); count 5); first degree robbery (§§ 211, 212.5, subd. (a); count 6);
criminal threats (§ 422; count 7); assault with a deadly weapon, a knife (§ 245,
subd. (a)(1); count 8); kidnapping for the purpose of carjacking (§ 209.5, subd. (a);
count 9); kidnapping to commit a robbery (§§ 209, subd. (b)(1), 211; count 10); first
degree automatic teller machine robbery (§ 211; count 11); and child abuse (§ 273a,
subd. (a); count 12).
       The jury also found true all special allegations, including that counts 1 and 2
involved aggravating circumstances within the meaning of the “One Strike” law
(§ 667.61), and were subject to punishment under section 667.61, subdivision (a); that
another person who was not an accomplice was present during the first degree residential
burglary, causing it to be a violent felony; that defendant used a deadly weapon with
respect to counts 1 through 4, causing those offenses to be serious felonies within the
meaning of the “Three Strikes” law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)); that
defendant personally used a deadly weapon within the meaning of section 12022.3,
subdivision (a) (counts 1–4); and that defendant used a deadly and dangerous weapon
within the meaning of section 12022, subdivision (b)(1) (counts 6, 7, 9–12).
       Based on his two prior strike convictions found true by the jury in a bifurcated
proceeding, defendant was sentenced as a third-strike offender under the Three Strikes

1      All further statutory references are to the Penal Code unless indicated otherwise.


                                               2.
law (§ 667, subd. (e)(2)). The court imposed five years determinate (§ 12022,
subd. (b)(1); counts 6–7, 9–10, 12), followed by two consecutive terms of 75 years to life
under the One Strike law (§§ 289, subd. (a)(1)(A), 667.61, subds. (a), (c), (e)(2), (e)(3);
counts 1–2), followed by two consecutive life terms with the possibility of parole
(§§ 209, subd. (b)(1), 209.5, subd. (a); counts 9–10), followed by four consecutive terms
of 25 years to life (§§ 211, 212.5, subd. (a), 245, subd. (a)(1), 273a, subd. (a), 422;
counts 6–8, 12). The terms imposed on counts 3, 4, and 5 were stayed. No sentence was
imposed on count 11.2 Defendant timely appealed.
       Defendant claims uncharged-acts evidence was impermissibly admitted under
Evidence Code section 1101, subdivision (b), and violated his constitutional rights; his
mid-trial motion for self-representation was improperly denied; there is no substantial
evidence to support his conviction for kidnapping for the purpose of carjacking under
count 9; section 654 applies to counts 10 and 11, and the related punishments should have
been stayed; and remand is required so the trial court may have an opportunity to exercise
its new discretion under section 654, as amended by Assembly Bill No. 518 (Reg. Sess.
2021–2022) (Assembly Bill 518), with respect to counts 1 through 4.
       For the reasons stated below, we affirm the judgment, but remand for
resentencing: the court must impose sentence on count 11 and shall exercise its
discretion under newly amended section 654 to stay the punishment on either count 10 or
count 11.




2        When the trial court tallied the aggregate term, it included an additional term of 25 years
to life, plus an additional one-year determinate term, ostensibly as the term imposed for count 11
and the attached weapon enhancement (§§ 211, 12022, subd. (b)(1)). However, the court never
pronounced sentence on count 11.


                                                 3.
                              FACTUAL BACKGROUND
I.     Prosecution’s Case
       A.     June 22, 2018, Attack of M.
       At the time of her attack, the victim, M., resided at a home in a Fresno
neighborhood where she provided care for a couple’s one-year-old child. On the morning
of Friday, June 22, 2018, after the couple had left the house, M. took the baby out in a
stroller for a walk around 10:00 a.m. On the walk, M. passed a man, whom she later
identified as defendant, on the sidewalk; they made eye contact, M. said hello and kept
walking; he was wearing basketball shorts, sneakers, a T-shirt and a hat. Thinking
nothing of the encounter, M. continued her walk back to the house. As she pushed the
stroller up the driveway, she was startled to hear the man from the walk behind her
asking for water. When she turned, she told him she had none, and he asked if she had
water inside. That made her uncomfortable, so she gave him the water bottle she had on
the stroller. She noticed he poured the water into his mouth without touching it to his
lips; he gave back the bottle and acted as though he were walking away. She turned
toward the house and tried to get to the front door quickly, but discovered he was
suddenly standing right behind her. He demanded money and asked whether anyone was
home. In an effort to deter him, she told him someone was home, but he kept asking for
money. He then showed her he was holding a kitchen knife about 10 inches long in his
hand that was wrapped up in a T-shirt. He said if he could borrow her phone, he would
leave her alone; when she gave him the phone, he just put it in his pocket.
       M. tried to escape into the house, but after a struggle, defendant pushed in behind
her and closed and locked the front door. While M. picked the child up from the stroller
and tried to comfort the baby, defendant again began asking if anyone was home. M.
asked him what he wanted, whether he needed money, and planned to give him her
wallet. Defendant, who was holding the knife in his right hand, began acting “skittish”



                                             4.
and saying weird things like he “shouldn’t be doing this,” and that she had a baby and she
was just a kid, too. M. told him to take “whatever.”
       Although M. was uncertain of the exact sequence of the next few events, while M.
was still holding the baby, defendant led her upstairs to get her wallet and her laptop. He
grabbed her from the back, demanded she dance for him, and told her he would leave if
she did. He was still holding the knife, and she thought he was going to rape her. M.
refused to dance, but he said if she did not do so, he would hurt her. She may have run
for the back door at this point, although she might have tried to run before he took her
upstairs to look for the wallet. In any event, after she attempted to escape out the back
door, defendant pulled M. through the kitchen, grabbing a bottle of cooking or olive oil
along the way. He dragged her to the living room, demanded she dance and then said he
would leave. M. was crying, and defendant kept saying he was not going to rape her, but
then he started pulling down her shorts and underwear even though she was still carrying
the baby. Defendant had taken a seat on the floor, and made M. get on top of him on her
hands and knees facing away from him. He started rubbing oil on the bottom half of her
body, and then put his fingers in her vagina and anus. M. tried to focus on comforting the
baby whom she was still holding.
       Meanwhile, defendant was asking her things like what sexual positions she
preferred and demanded that she stop crying or he was going to hurt her. She got up
from the floor and tried to run with the baby, but she and the baby fell. Defendant was
upset with her and told her she was a bad mom and that she needed to check the baby
because he had been a nurse. Defendant next wanted to look for more things to take, so
he made them go through the master bedroom. He had M. open drawers because he did
not want to touch anything, and he was using the knife to look through things to avoid
touching anything. Using a rag, a kitchen towel and/or the T-shirt he had been carrying
the knife in, defendant started wiping things down that he had touched. At some point,



                                             5.
he set the knife down or dropped it and was frantic to find it, which he did; M. thought he
was trying to trick her into making another attempt to flee.
       They went back to the living room, and M. kept telling him that he could take the
television and her car. He asked if she had any lingerie, and when M. said no, he said if
he found any, he was going to rape her. M. offered her wallet and debit cards; defendant
said if he could touch her again, then he would go. He still had the knife, and M. was still
carrying the baby. They went back to the living room, and he had her get on her hands
and knees just like the first time. He rubbed oil on her once again and digitally
penetrated her anally and vaginally, although the second assault was shorter than the first.
When M. wanted to stop, defendant started threatening to hurt the baby. M. tried to
convince defendant to take them to the bank and she would give him money out of her
account; she wanted him out of the house. He agreed that if they went with him to the
bank, he would let them go, but he insisted that M. and the baby had to go with him.
Defendant warned her not to seek any help along the way, or he would hurt the baby. He
told her to put her clothes back on, but he kept her underwear. On her way out the door,
she saw her own phone on the floor by the door— she had not seen defendant put it there.
At some point, he also showed her his cell phone, which was contained in a brown
wallet-like case, and the phone had a black screen.
       M. carried the baby while she and defendant walked to her car. The next-door
neighbors were outside and waved at her. She tried to mouth to them that she needed
help, but they could not see her. Defendant got in the driver’s seat, and M. got into the
passenger seat with the baby. Defendant still had the knife, along with M.’s laptop,
wallet and debit cards. Once in the car, defendant asked her if she had called out to the
neighbors and threatened her again. They were going to drive to an ATM, and he
demanded she get at least $200 or he was going to hurt her. They drove to M.’s bank at a
nearby shopping center, which had an ATM. Defendant warned M. against attempting
any escape when she was at the ATM machine. M. thought defendant was behind her

                                             6.
after she exited the car with the baby, but once she withdrew money from the ATM, she
discovered defendant was in the car, so M. threw the money and her debt card towards
defendant’s open window and took off running with the baby. Defendant had wanted M.
and the baby to get back in the car so he could drop them off at a park, but once M. got
out of the car, she resolved never to get back into it. When M. ran with the baby,
defendant drove off in her car.
       M. ran inside a store, calling for help. Police officers responded to the store, and
M. told them what happened. She tried to describe defendant, but she was in shock and
was having difficulty processing what had happened. She described her assailant as a
White male, in his 40’s, about 170 pounds, bald or balding, wearing a T-shirt and
basketball shorts, and shorter than her 5 feet 9 inches height—she estimated he was about
5 feet 6 inches tall. She thought he had been clean shaven, and she could not remember
any tattoos. She went to a sexual assault medical examination, and two detectives were
there to take her statement. Toxicology reports from the examination later revealed M.
had a small amount of methamphetamine in her system that day, a drug she had never
used. A toxicologist opined at trial that amount of methamphetamine could be
transferred by hand residue that comes into contact with someone else vaginally, rectally,
or through a nasal passage or mouth lining.
       B.     Police Investigation
       By 5:00 p.m. that afternoon, M. was at her family’s home when officers showed
her some photographs to identify her attacker; she was struggling to process the day’s
events. Defendant was not among the black and white photos M. was shown, but M.
identified one of the men as her attacker. She commented she thought the person she had
identified from the photo looked fatter than her attacker, however.
       Investigation revealed no physical evidence related to the attacker at the home
where M. was assaulted. One of the neighbors who saw M. leaving with defendant and
the baby that morning described defendant as a White male in his 20’s to early 30’s,

                                              7.
medium build; the neighbor had assumed it was M.’s boyfriend. He did not see any kind
of knife and did not note a hat or tattoos on the man with M., but he thought the man was
carrying the baby. M. did not look at the neighbor or say anything to him as she left, but
nothing caused the neighbor any kind of alarm.
       Video surveillance in the neighborhood showed M. on her walk with the stroller
that morning and a male subject, wearing a hat, and walking behind her. Police showed
the video to residents in the neighborhood, and three people thought the male subject
looked like Jeffrey N., whose parents lived very close to where the assault occurred, but
he was ruled out as a suspect upon further investigation. M. did not identify him when
she was shown his photos, and Jeffrey was left-handed while M.’s attacker had wielded
the knife in his right hand. At a second photo lineup in June 2018, M. described the
suspect to officers as being in his late 40’s or 50’s with a rough, leather face as though
aged from sun exposure, and she did not notice tattoos. Also, M. confirmed the person
following her in the video was her attacker.
       Police released the video to news broadcasters on July 3, 2018, which resulted in
several leads. One person calling in a tip thought the male in the video looked like
Ryan G., whose residence was near where M. was assaulted; Ryan’s appearance was
consistent with M.’s physical description of the suspect, although he had a goatee. Upon
questioning Ryan, officers arrested him for unrelated methamphetamine possession. He
was cooperative with police, and offered his cell phone so police could verify his
whereabouts during the assault. Extracted data from Ryan’s phone revealed no contents
prior to June 25, 2018, which the extracting officer found odd, but AT&T records showed
that phone was in the Pinedale area (an area bordered by Herndon Avenue to the south,
Ingram Avenue to the west, Blackstone Avenue to the east) from 6:45 a.m. to
approximately 1:50 p.m. on the day of the assault—which is not in close proximity to
where the assault occurred. Ryan’s girlfriend also said he was with her that day.



                                               8.
Investigators never obtained Ryan’s DNA or fingerprints because they had no evidence
from M.’s attack with which to compare it.
       Another witness had three unspecified interactions with defendant in May and
June 2018; when he saw the video of the man following M. pushing the stroller, he was
“highly certain” the man was defendant by the way he walked and his body type. He
spoke with someone in the district attorney’s office about seeing defendant in the video.
       The video also prompted defendant’s ex-girlfriend Karla R. to contact police and
she identified defendant as the man in the video. Investigators questioned Karla at her
home, which was searched along with her car. She gave officers clothing defendant left
at her house and his red cell phone. The screen on the phone was damaged, and she did
not know when that occurred. Although Karla told investigators she had found oil on the
steering wheel of her car once when defendant had used it, which she thought might have
been a cleaning agent, the search of her car revealed nothing significant. Karla said
defendant had tattoos on his leg and on the inside of his forearm. Karla identified
Jesse G. as a close friend of defendant and that he stayed with Jesse from time to time.
Officers searched Jesse’s apartment, but found nothing significant.
       From contact with Karla, investigators were also able to ascertain defendant lived
with his grandmother and they searched his grandmother’s home. A neighbor’s video
showed defendant’s grandmother pulling up to the front door of her house in a car around
12:30 p.m. on the day of the attack, but it never showed when the grandmother had
originally left the house. Since the video recorded from 7:00 a.m. to 2:00 p.m., officers
assumed the grandmother’s car had probably been parked in the back originally.
Defendant never appeared in the video, but it did not depict the back door of the house.
In a separate surveillance video, M.’s car was seen traveling westbound on West
Audubon Drive at 11:38 a.m. on the day of the attack, less than one-half mile from
defendant’s grandmother’s house on West Lexington Avenue and in close proximity to
the location where it was discovered abandoned. A neighbor saw M.’s car parked near

                                             9.
her house when she got home around noon on June 22, 2018, and called the police two
days later. The car was abandoned less than a mile from defendant’s grandmother’s
house.
         M.’s laptop was discovered on the grass in front of some apartments on June 23,
2018, the morning after the assault. No DNA or fingerprints other than M.’s was found
inside the car or on the laptop. Data extracted from defendant’s cell phone showed that
between 9:22 a.m. and 11:34 a.m. on the day of the attack, the phone was either
completely out of service or it was turned off. Significantly, there was no location data
on the phone for the entire day of June 22, 2018, but there was location data for June 21
and June 23, 2018, leading the investigating officer to opine the phone was turned on
other than the window between 9:22 a.m. and 11:34 a.m. on June 22, while the location
data option on the phone was turned off just for that one day. This would allow the
phone to make the calls that had been made on June 22 without recording any location
data.
         Just before defendant’s phone was turned off at 9:22 a.m. on the morning of the
attack, it was near Nees and West Blackstone, in the vicinity of defendant’s
grandmother’s house. Three calls were placed that morning to phone numbers associated
with strippers, the last of which occurred at 9:17 a.m. When the phone was turned back
on, a call was made to Spice One Entertainment. These calls had been deleted from the
cell phone itself, but the data was preserved by the service provider. There were also
location data points on the phone indicating the phone had spent the night at an address
on West Bluff around May 31, 2018, a location a few doors down from where the
victim’s car was found abandoned, indicating defendant had recently been to the location
where the car was dumped. More data showed that on June 24, 2018, the phone had been
in the area close to where M.’s laptop was discovered.
         One picture found on defendant’s phone was taken on June 13, 2018, and showed
defendant and his girlfriend wearing a black and white hat. Another photo taken before

                                             10.
May 21, 2018, showed defendant wearing his hat backwards. The phone itself was
unusable when the extraction occurred but, because calls were made from that phone on
June 22, 2018, the extracting officer opined the phone was broken after that date.
       Meanwhile, on June 24, 2018, defendant and his friend Jesse were involved in a
disturbance at Jesse’s apartment complex where defendant was wielding a knife wrapped
up in a shirt, similar to how M. had described her attacker concealing and holding his
knife. A witness to this event identified defendant at trial and testified he had been
carrying a large knife wrapped in a T-shirt, which he wielded aggressively toward her
and her children on June 24, 2018. Defendant was arrested that same day, but not in
relation to the attack on M.
       By early July 2018, investigators wanted M. to participate in a live lineup with
Ryan and defendant, but defendant refused. As a result, instead of a live lineup, on
July 12, 2018, officers presented M. with a color photo lineup of men in their 30’s and
40’s, including Ryan and defendant, who were all wearing jail clothes and were bald or
nearly so, but Ryan had a goatee and defendant had facial hair. M. was emotional while
viewing the photographs, and she identified defendant as her attacker. She testified at
trial she was cautious about her identification and voiced some initial uncertainty to the
investigators because she wanted to be certain she was correct. Two investigating
officers indicated that when she had completed the identification, M. started crying,
expressed her certainty that defendant was the attacker and begged them not to let him
out. She told them the photograph had caused her to have a flashback to the attacker
during the encounter. M. looked through defendant’s clothing that was taken from
Karla’s house, but she could not identify any of it.
       Police interviewed defendant on July 22, 2018. He said he knew where he was
during the time of M.’s attack, but he would not tell them and kept asking investigators
where his phone indicated he had been located that day. In a recorded jail call with his
grandmother, she indicated defendant was home between 8:00 a.m. and the early

                                             11.
afternoon, and later in the call she said defendant was home between 8:00 a.m. and
12:00 p.m.
       At some point, M. heard an interview with defendant on the news. When she
heard his voice, she had a flashback to the day of the attack and all the things the man had
said to her during the assault. She called investigators and said she recognized the voice
of the interviewee on the news as her attacker. M. identified defendant as her attacker at
the preliminary hearing in October 2018, and again at trial.
       Karla testified at trial that defendant was involved in drugs – he would talk about
methamphetamine—and his behavior was strange and paranoid when he was on drugs.
She met defendant when she was working as a stripper, and they started going out. Karla
identified defendant’s black and white hat depicted in a photo from summer 2018, and
she thought the hat looked like the hat the man was wearing in the video seen on the
news. In the photograph, defendant was clean-shaven and his hair was short. He was
wearing black tennis shoes. When she saw the video of the man following M. pushing
the stroller, she had called the police and told them to investigate. The silhouette of the
man in the video made her think of defendant, but she denied telling officers that it was
defendant when she contacted them.
       Karla also testified defendant has a series of tattoos, including a wolf on his left
leg that was visible when he wore shorts and a tattoo on his right arm that was visible
when he wore a short-sleeved shirt. When she gave investigators defendant’s cell phone,
she thought it was not cracked. She denied telling officers she did not know where
defendant was on the day of the attack, but she did remember taking him to the hospital
for stomach issues in the very early hours of June 22, 2018, and then taking him to his
grandmother’s house afterwards. She remembered an incident when the steering wheel
of her car was oily and she had asked defendant about it—he claimed he had bought
some pizza.



                                             12.
       C.     Uncharged Acts
       During the course of the investigation, officers became aware that two women
who defendant had hired as strippers/dancers believed he had drugged them with
methamphetamine during their encounters with him, and the prosecutor offered the
evidence at trial. L.G. testified she was an exotic dancer and worked for a company that
scheduled her to dance at people’s houses and motel rooms. In February 2018, she went
to a hotel to dance for a man she identified as defendant. He offered her extra money to
drink a shot of alcohol with him, which she reluctantly did. Then he wanted to give her a
massage while rubbing oil on her back and buttocks, and he did so while she was lying on
her stomach and he was kneeling behind her; he had brought the oil with him to the
motel. She could not recall if he inserted his fingers inside her. The next day, L.G.
started hallucinating and she was constantly throwing up, and when it did not subside, she
went to the hospital a few days later. Tests at the hospital revealed methamphetamine in
her system, but she had never used that drug before.
       L.G. had never met defendant before, but she knew who he and his girlfriend
were. She did not report the incident to police, although she told her boss about it
because she had to call in sick to work after the show. She spoke with law enforcement
in August 2018 and told them she had recognized defendant when she saw his picture on
the news related to this case. She had talked with other strippers about her experience
with defendant; she was concerned something might happen to them.
       M.P., a coworker of L.G.’s, testified that in February 2018, she was called to do a
show at a motel for a man she identified as defendant. He was acting paranoid when she
arrived; he offered her money to take a shot of alcohol he had brought with him. Rather
than dancing, he wanted her to kneel, facing away from him, so he could rub baby oil that
he had brought with him on her buttocks and thighs. He took his pants off, but kept on
his underwear. She could see his legs, but she did not remember any tattoos. He asked to
put his fingers inside her, but she refused as she has rules. She was feeling sleepy before

                                            13.
the end of the show, and defendant left early because he got a text message. Defendant
texted her later saying he was sorry he left, and offered to pay her for sex.
        M.P. drove home with her boss, and she started feeling worse. Someone she knew
called an ambulance and the police, and she was taken to the hospital. A blood test at the
hospital revealed she had methamphetamine in her system, which was not a drug she
normally used. She saw L.G. at the hospital, and they talked about defendant drugging
them.
II.     Defense Evidence
        Defense called Ryan’s fiancé to testify at trial. She indicated they lived in
Pinedale, although sometimes defendant stayed at his mother’s house. Ryan had only
one cell phone and no tattoos. She spoke with police about this case right after the Fourth
of July 2018. Investigators played the video shown to the media, but she did not
recognize the man in the video. Ryan had been in and out of the house on the day of the
attack; he had gone to the grocery store in the morning; the first time they spoke was in
the afternoon. Police found Ryan’s black nylon shorts, but she testified that he never
wears those out of the house; he has had a goatee since 2017, when they had kids.
        Ryan’s mother also testified. She denied any memory of talking with officers in
July 2018 about her son. She could not recall telling officers she did not know where he
was on June 22, 2018. She did not believe the man in the video looked like her son;
Ryan never wears basketball shorts in public, and he has not been clean-shaven in
15 years.
        Another witness, Glen A., testified he had known Ryan for 23 years, and they had
been best friends, but had a failing out in 2013. When he saw the video that was released
by the police in 2018, he immediately thought it looked like Ryan, and testified Ryan was
the man walking behind M. in the video. Glen’s wife also testified she had known Ryan
for years, although they had a falling out and she had not seen him since 2015. She
testified the man in the video looked like Ryan and that Ryan always wore a baseball hat.

                                             14.
       An officer who was involved with the investigation and interview of Ryan testified
that during his interview Ryan was unsure where he was on June 22, 2018. Investigators
were never able to determine exactly where he was that day. When officers arrested
Ryan, there was a second cell phone in his car, which he said was his friend’s phone;
police were never able to contact the friend and they could not get into the second phone
to extract data. Ryan said he had shaved his goatee a few weeks before July 5, 2018,
because his kids had been grabbing it. He had black shoes. Nevertheless, Ryan was
eventually ruled out as a suspect.
       An investigator testified defendant had tattoos on his left shin, his left calf, and on
the inside of his right arm from his elbow to his hand.
                                       DISCUSSION
I.     Uncharged Acts Evidence
       Defendant contends the uncharged-acts evidence was improperly and prejudicially
admitted under Evidence Code section 1101, subdivision (b), and deprived him of his
Sixth and Fourteenth Amendment rights to due process and a fair trial.
       Before jury selection, the prosecution moved to admit, and the defense moved to
exclude, evidence related to defendant’s two uncharged acts with M.P. and L.G. After a
hearing on the in limine motions, the trial court admitted the uncharged-acts evidence
because it showed “a common plan, scheme, and it is not unduly prejudicial when
balanced against probative value of the evidence.… So, therefore, I’m going to allow it.”
       A.     Legal Standards
       Character evidence is generally inadmissible to prove a defendant’s conduct on a
specific occasion. (Evid. Code, § 1101, subd. (a).) However, uncharged-acts evidence
may be offered for a noncharacter purpose, such as “motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake or accident .…” (Id.,
subd. (b).) While uncharged-acts evidence may be relevant for a noncharacter purpose,
the evidence may still be excluded under Evidence Code section 352 if its probative value

                                             15.
is “substantially outweighed by the probability that its admission [would] … create
substantial danger of undue prejudice, of confusing the issues, or of misleading the jury.”
(Ibid.)
          On appeal, we review a trial court’s ruling under Evidence Code section 1101 and
Evidence Code section 352 for an abuse of discretion. (People v. Thompson (2016) 1
Cal.5th 1043, 1114, overruled on another ground in People v. Scott (2011) 52 Cal.4th
452, 471.) Under this standard, “‘“a trial court’s ruling will not be disturbed, and reversal
of the judgment is not required, unless the trial court exercised its discretion in an
arbitrary, capricious, or patently absurd manner that resulted in a manifest miscarriage of
justice.”’” (People v. Jones (2013) 57 Cal.4th 899, 924; accord, People v. Bryant, Smith
and Wheeler (2014) 60 Cal.4th 335, 390.)
          B.    Analysis
          Admissibility of uncharged-acts evidence hinges on (1) the materiality of the facts
sought to be proved; (2) the tendency of the uncharged crimes to prove or disprove the
material fact, i.e., probative value; and (3) the existence of any rule or policy requiring
exclusion, i.e., the prejudicial effect. (People v. Lindberg (2008) 45 Cal.4th 1, 22.) To
be material, the uncharged-acts evidence must be relevant to prove or disprove facts that
are either an ultimate fact or an intermediate fact from which such ultimate facts may be
proven. (People v. Thompson (1980) 27 Cal.3d 303, 315.)
                1.     Material as to Identity of M.’s Attacker
          Uncharged-acts evidence may be relevant to prove, among other things, the
identity of the perpetrator of the charged crimes, the existence of a common design or
plan, or the intent with which the perpetrator acted in the commission of the charged
crimes. (People v. Kipp (1998) 18 Cal.4th 349, 369.) The distinction between the use of
evidence of uncharged acts to prove the existence of a common design or plan as opposed
to the use of such evidence to prove identity or intent is “subtle but significant.” (People
v. Ewoldt (1994) 7 Cal.4th 380, 394, fn. 2 (Ewoldt), superseded by statute on other

                                              16.
grounds as stated in People v. Britt (2002) 104 Cal.App.4th 500, 505.) Evidence of a
common design or plan is relevant and admissible to establish that the defendant
committed the act alleged. (Ibid.) “Unlike evidence used to prove intent, where the act
is conceded or assumed, ‘[i]n proving design, the act is still undetermined .…’” (Ibid.)
In other words, “‘[t]he presence of a design or plan to do or not to do a given act has
probative value to show that the act was in fact done or not done.’” (Id. at p. 393.)
Different from common design or plan, evidence of identity is relevant to prove that the
defendant was the perpetrator. (Id. at p. 394, fn. 2.)
       Here, the court admitted the uncharged-acts evidence as showing a common
design or plan, but the jury was instructed to consider it only for the issue of identity,
which was the basis the prosecutor sought to admit the evidence and how the prosecutor
framed his argument to the jury. “Evidence of a common design or plan … is not used to
prove the defendant’s intent or identity but rather to prove that the defendant engaged in
the conduct alleged to constitute the charged offense.” (Ewoldt, supra, 7 Cal.4th at
p. 394, fn. omitted; see (People v. Leon (2015) 61 Cal.4th 569, 597–598 [“the uncharged
act must be relevant to prove a fact at issue”].) Regardless of how the trial court
characterized the uncharged-acts evidence in admitting it, the identity of M.’s attacker
was a disputed and material issue at trial. (People v. Chism (2014) 58 Cal.4th 1266, 1307
& fn. 13 [a ruling or decision, itself correct in law, will not be disturbed on appeal merely
because given for a wrong reason].) Thus, whether the trial court abused its discretion in
admitting the uncharged-acts evidence turns on whether it was significantly probative of
an inference of the identity of M.’s attacker and whether, on balance, it was not unduly
prejudicial.
               2.    Significant Probative Value
       “For identity to be established, the uncharged [acts] and the charged offense must
share common features that are sufficiently distinctive so as to support the inference that
the same person committed both acts. [Citation.] ‘The pattern and characteristics of the

                                             17.
crimes must be so unusual and distinctive as to be like a signature.’” (Ewoldt, supra, 7
Cal.4th at p. 403.) “‘The strength of the inference in any case depends upon two factors:
(1) the degree of distinctiveness of individual shared marks, and (2) the number of
minimally distinctive shared marks.’” (People v. Kipp, supra, 18 Cal.4th at p. 370.)
“These common features need not be unique or nearly unique; ‘features of substantial but
lesser distinctiveness may yield a distinctive combination when considered together.’”
(People v. Leon, supra, 61 Cal.4th at p. 598.)
       Defendant argues the uncharged-acts evidence was not sufficiently similar to the
charged conduct because defendant’s acts with the strippers was voluntary and
consensual rather than an unconsented sexual assault at knifepoint as was the case with
M. Moreover, while the drugging of the dancers was not consensual, there was no
evidence M. was drugged in a similar fashion.
       We are unpersuaded these differences detract from the highly distinctive pattern
across the uncharged acts and charged offenses. Viewing the evidence in the light most
favorable to the trial court’s ruling, the charged offenses and uncharged acts displayed
common features that revealed a distinctive pattern to support the showing necessary for
identity. (Ewoldt, supra, 7 Cal.4th at p. 403 [greatest degree of similarity required to be
relevant to prove identity—so distinctive as to support inference the same person
committed both acts].) Defendant solicited all of the women to dance for him (he hired
the strippers to do so, he demanded M. do so); he brought oil with him to the encounters
(he brought it to the motel with the strippers, and he grabbed oil from the kitchen before
he dragged M. into the living room to assault her). Regardless of whether the women
actually ended up dancing, defendant wanted to rub oil on their backsides in the same
manner. He positioned all of them facing away from him and rubbed the oil on their
buttocks and thighs, but not anywhere else (L.G. was lying on her back while defendant
was behind her, and M.P. and M. were positioned identically on hands and knees while
defendant was behind them). After rubbing in the oil, defendant sought to digitally

                                            18.
penetrate M.P., but she refused; he digitally penetrated M.’s anus and vagina; and L.G.
could not remember if he digitally penetrated her during the encounter.
       Defendant offered the strippers extra money to take a shot of alcohol, which they
did. Both dancers went to the hospital feeling sick at some point after their respective
encounters with defendant and tested positive for methamphetamine, a drug neither of
them used. Defendant never had M. drink anything while she was with him, but after her
assault, M. tested positive for methamphetamine, a drug she had never used, which the
toxicologist testified could have come from a contact transfer, such as from defendant’s
fingers in M.’s vagina and anus. There was evidence defendant used methamphetamine.
       While defendant’s method of coercion with M. was a knife and not a spiked drink
(as was inferable with the strippers), defendant sought a distinct and particularized sexual
experience that he initiated and orchestrated with all three women. None of the conduct
was particularly unique in and of itself—dancing as a precursor to other sexual contact,
use of an oil/lubricant as part of sexual or sexualized conduct, and digital penetration
during sexual encounters/assault are hardly uncommon or distinct when considered singly
and generally. It was the distinct way and the order in which these common marks
occurred when considered together that shows striking similarity: sexualized dancing as
a precursor—whether it happened or not, he paid for it or demanded it from all the
women; defendant brought the oil to each encounter, and rubbed the oil on the women’s
buttocks, thighs (and L.G.’s back) only; he positioned the women similarly during each
entire encounter; the use of coercive devices before or during (drugs with the strippers, a
knife with M.); and seeking solely digital penetration (M.P. and M.) after the oil was
applied. (People v. Leon, supra, 61 Cal.4th at p. 598 [common features need not be
unique or nearly unique; “‘features of substantial but lesser distinctiveness may yield a
distinctive combination when considered together’”].)
       Moreover, while M. was not a stripper, defendant nonetheless demanded that she
dance for him before engaging in the assaultive conduct—distinctive conduct in the

                                            19.
context of a stranger sexual assault—just like with the strippers, and his phone showed
calls to strippers in the hours just before he attacked M. The fact that he encountered M.
differently than he did the other women, that M. did not willingly engage with him, and
that M. had a child with her at the time of the attack do not diminish the points of
similarity in the sexual encounter themselves that are highly distinctive in combination.
(People v. Carter (2005) 36 Cal.4th 1114, 1148 [“To be highly distinctive, the charged
crime[] and uncharged [acts] need not be mirror images of each other.”], superseded by
statute as recognized in Verdin v. Superior Court (2008) 43 Cal.4th 1096, 1106–1107.)
       That defendant’s conduct with the strippers did not amount to the same offense as
that committed against M. does not preclude the existence of similarities sufficient to
give rise to an inference of identity. (People v. Sully (1991) 53 Cal.3d 1195, 1224–1225
[charged crimes included murder; other-crimes evidence was of imprisonment, rape and
assault; common characteristics of illicit sex, use of cocaine and abuse of prostitutes
sufficient to support admission on issue of identity and intent]; People v. Walker (2006)
139 Cal.App.4th 782, 804–805 [prior conviction for rape sufficiently similar and
distinctive to the charged act of murder to be admissible for identity].) Moreover, the
uncharged acts were committed mere months before M.’s assault in June 2018. “The
close proximity in time of the uncharged offenses to the charged offenses increases the
probative value of this evidence.” (People v. Balcom (1994) 7 Cal.4th 414, 427.)
       The similarities between defendant’s uncharged acts and the charged offenses
were of such distinctive quality when considered in combination as to create a type of
signature and, thus, was highly probative of an inference that defendant was M.’s
attacker. (People v. Carter, supra, 36 Cal.4th at p. 1148 [fatally strangling women and
placing the bodies in a bedroom closet established highly distinctive pattern among
charged and uncharged offenses probative of identity of perpetrator; differences among
the murders went to the weight of the evidence and did not preclude admission of



                                            20.
uncharged offense].) We find no abuse of discretion in the trial court’s conclusion the
uncharged-acts evidence was probative and admissible on the issue of identity.
              3.     Not Unduly Prejudicial
       As for prejudicial impact, even if admissible under Evidence Code section 1101,
subdivision (b), uncharged acts evidence should be excluded under Evidence Code
section 352 if its probative value is substantially outweighed by undue prejudice. (People
v. Bryant, Smith and Wheeler, supra, 60 Cal.4th at pp. 406–407.) As prior acts evidence
may be highly inflammatory, it should be admitted only if it has substantial probative
value. (People v. Jones, supra, 57 Cal.4th at p. 930.) A trial court’s ruling on this issue
is reviewed for abuse of discretion; a court abuses its discretion when its ruling falls
outside the bounds of reason. (People v. Carter, supra, 36 Cal.4th at p. 1149.)
       We are unpersuaded the uncharged-acts evidence was unduly prejudicial and
highly inflammatory as defendant argues. In evaluating undue prejudice, courts examine
such factors as the inflammatory nature of the uncharged conduct; the possibility of
confusion of issues; the remoteness in time of the uncharged offenses; and the amount of
time involved in introducing and refuting the evidence of uncharged offenses. (People v.
Hollie (2010) 180 Cal.App.4th 1262, 1276–1277 [examining prejudicial effect of
uncharged acts evidence admitted under Evid. Code, § 1108].)
       Uncharged acts evidence can be particularly prejudicial when it does not result in
criminal convictions because the jury might be inclined to punish the defendant for the
uncharged offenses in the current case. (Ewoldt, supra, 7 Cal.4th at p. 405.) That risk
was significantly diminished here. The uncharged acts were not as extreme or
inflammatory as the evidence related to M.’s assault—the encounters with the strippers
were not initiated with a weapon or threats, neither encounter devolved into the type of
forced penetration M. endured, nor was any other victim present as was the case with M.
(Ibid. [danger of undue prejudice is lessened if evidence of the uncharged acts was “‘no
more inflammatory than the testimony concerning the charged offenses’”].) It is unlikely

                                             21.
any reasonable juror would have been inclined to punish defendant for his conduct with
the strippers by convicting him of multiple counts involving sexual assault, kidnapping,
carjacking, robbery and child endangerment, regardless of his guilt. (People v. Case,
supra, 5 Cal.5th at p. 41 [jury unlikely to punish uncharged act of soliciting friends to
assist in robbery by convicting the defendant of a double robbery-murder].) Finally, as
noted, the uncharged acts occurred only months before M.’s attack and, thus, were not at
all remote in time to the charged crimes. The strippers’ testimony was discrete,
uncomplicated, and did not occupy much time at trial.
       The trial court did not exceed the bounds of reason in determining the probative
value of the uncharged acts evidence was not substantially outweighed by a substantial
danger of undue prejudice, confusion of the issues, or misleading the jury. (People v.
Kipp, supra, 18 Cal.4th at p. 372.) Finding no error under state evidence law,
defendant’s federal constitutional claim, based on that purported error, fails as well.
(People v. Seumanu (2015) 61 Cal.4th 1293, 1311.)
II.    Denial of Defendant’s Faretta3 Motion
       Defendant claims the trial court erred in failing to grant his mid-trial Faretta
motion by improperly assessing the relevant factors and making findings unsupported by
the record, resulting in a violation of his federal constitutional rights to personally present
his defense and to represent himself.
       The People contend the trial court properly considered the relevant factors under
People v. Windham (1977) 19 Cal.3d 121 (Windham), and did not abuse its discretion in
denying the untimely Faretta motion.
       A.     Background
       On August 21, 2019, before the jury was present, counsel and the court were
reviewing some evidentiary concerns and defendant interrupted to ask whether he could

3      Faretta v. California (1975) 422 U.S. 806 (Faretta).


                                              22.
speak and make a “Morrisey’s hearing” motion. His question was not answered, and the
court and counsel continued to go through the evidentiary issue. When they were
finished, the court asked whether there was anything else that needed to be taken up and
defendant against asked for a “Morrisey hearing.” His counsel clarified he wanted a
Marsden4 hearing, and the court pointed out there was no Marsden hearing available for
a defendant who had retained counsel. Defendant explained he was having a dispute with
his counsel, and asked for a continuance so he could review the evidence in his case,
which the court refused.
       Defendant then asked how he could stop his attorney from proceeding as she
wished with his defense and the court explained, “I would have to allow you to fire her at
this stage of the proceedings, because it’s gone on for over a year and we’re this far into
the process and I would have to declare a mistrial and start over, because this is the first
I’ve heard of you wanting to get rid of your counsel. So at this point I’m not going to
grant your request and your counsel is going to continue to represent you as she has done
thus far and ably.”
       After a break, the court attempted to reaffirm that defendant wanted to relieve his
retained counsel, to which defendant responded he was confused because he had not had
a chance to talk with his counsel at the break. The court asked whether defendant had
another attorney ready to immediately take over since the prosecution was nearly finished
with its case. The court explained if defendant did not have anyone in mind, then it
would be “an incredible disservice to the system of justice” and it would cause delay.
       After some additional discussion about his conflicts with his lawyer (including
that defendant had never wanted a jury trial, his lawyer had misled experts, and he had
not seen any evidence in the case), the court again asked whether he had other counsel
who could step in right away. Defendant represented he could “get counsel” but he did

4      People v. Marsden (1970) 2 Cal.3d 118.


                                             23.
not know whether “they’ll be ready to continue with the trial.” The court indicated it was
unwilling to grant a continuance and that “[a]t this point we’re going to go ahead and
proceed with counsel that you have, and she’s able and she’s been doing a fine job.”
Defendant responded that he was not going to get a good defense, and the court granted a
recess so that defendant could speak with his counsel.
       Two days later, on Friday, August 23, 2019, defendant again wanted to “address
[his] attorney situation” and said he “wanted to go pro per” and have his “attorney be
second.” Defendant indicated he had exculpatory evidence and he wanted to recall the
prosecution’s toxicology expert. The court noted it had previously denied defendant’s
request to substitute different counsel and denied defendant’s request to represent
himself. Defendant was directed to speak with his counsel about the exculpatory
evidence, which he had not apparently done yet.5 The court allowed defendant time to
discuss the issues with his counsel.
       After a break, the trial court clarified the reasons for denying defendant’s request
to represent himself:

       “Prior to the break [defendant] requested to represent himself. I will note
       for the record that I denied it. The basis of the record is the quality of the
       representation thus far appears to be good. [Defense counsel] has done a
       good job presenting evidence and cross-examining witnesses thus far.
       [Defendant] has previously tried to substitute his counsel out on more than
       one occasion; however, in the home court, when [his counsel] was
       attempting to get out of the case, [defendant] didn’t want that. And now he
       does. The proceedings, as I’ve stated before, are well underway and the
       People are just reopening to play one tape at this point, so it’s a late stage of
       the proceedings and it would likely cause disruption and delay. And
       finally, the conduct of the defendant in court gives the Court reason to
       believe that if he was allowed to represent himself, he may cause a
       disruption in the proceedings as he’s already done so. Even though I had
       warned him at the beginning of the proceedings not to speak out, he has.


5       Defendant asked the court how he could “get evidence in that [he] want[s]”; the court
directed him to speak through his counsel, and defendant asked “[w]hat if she tells me no?”


                                               24.
       And so based upon all those factors, I’m denying the request to represent
       himself.”
       B.     Legal Standards
       A criminal defendant has a federal constitutional right to represent himself if he
voluntarily and intelligently so chooses. (Faretta, supra, 422 U.S. at p. 832).) “A trial
court must grant a defendant’s request for self-representation if the defendant
unequivocally asserts that right within a reasonable time prior to the commencement of
trial, and makes his request voluntarily, knowingly, and intelligently. [Citations.] As the
high court has stated, however, ‘Faretta itself and later cases have made clear that the
right of self-representation is not absolute.’ [Citations.] Thus, a Faretta motion may be
denied if the defendant is not competent to represent himself [citation], is disruptive in
the courtroom or engages in misconduct outside the courtroom that ‘seriously threatens
the core integrity of the trial’ [citations], or the motion is made for purpose of delay
[citation].” (People v. Lynch (2010) 50 Cal.4th 693, 721–722 (Lynch), overruled on other
grounds in People v. McKinnon (2011) 52 Cal.4th 610, 637.)
       “If a self-representation motion is untimely, however, it is ‘within the sound
discretion of the trial court to determine whether such a defendant may dismiss counsel
and proceed pro se.’” (People v. Johnson (2019) 8 Cal.5th 475, 499 (Johnson), quoting
Windham, supra, 19 Cal.3d at p. 124.) As noted in Johnson, our Supreme Court has held
on numerous occasions that Faretta motions made on the eve of trial are untimely.
(Johnson, supra, at p. 499; see, e.g., Lynch, supra, 50 Cal.4th at p. 722.) The Faretta
right is “not absolute if not exercised until the eve of, or after the onset of, trial.” (People
v. Bloom (2022) 12 Cal.5th 1008, 1057–1058.) “[O]nce a defendant has chosen to
proceed to trial represented by counsel, demands by such defendant that he be permitted
to discharge his attorney and assume the defense himself shall be addressed to the sound
discretion of the court.” (Windham, supra, at p. 128.)




                                              25.
       In evaluating an untimely mid-trial request for self-representation, “a court may
consider not only ‘the potential for delay and disruption’ but also ‘whether the potential
disruption is likely to be aggravated, mitigated, or justified by the surrounding
circumstances, including the quality of counsel’s representation to that point, the reasons
the defendant gives for the request, and the defendant’s proclivity for substituting
counsel.’” (People v. Bloom, supra, 12 Cal.5th at p. 1058, quoting People v. Buenrostro
(2018) 6 Cal.5th 367, 426; accord Windham, supra, 19 Cal.3d at p. 128.)
       C.     Analysis
       Defendant’s Faretta motion, brought at the close of the prosecution’s case, was
unquestionably untimely. In this circumstance, we review the trial court’s denial of the
motion for an abuse of discretion. (Johnson, supra, 8 Cal.5th at p. 499.) “[A] trial court
does not abuse its discretion unless its decision is so irrational or arbitrary that no
reasonable person could agree with it.” (People v. Carmony (2004) 33 Cal.4th 367, 377.)
       One of the relevant factors the court considered was defendant’s prior conduct that
left the court with serious concerns about defendant’s ability to comport himself
appropriately during the proceedings. (People v. Welch (1999) 20 Cal.4th 701, 735
(Welch) [no abuse of discretion in denying Faretta motion based on the defendant’s
disruptive behavior in the courtroom].) The record supports the trial court’s reasoning in
this regard. Before the jury was sworn, defendant had interrupted the motions in limine
hearing to pose questions mid-argument, for which he was admonished and was directed
to speak through his counsel rather than in spontaneous outbursts during the proceedings.
And, while defendant attempts to minimize his subsequent trial conduct, he also engaged
in a substantial series of outbursts in front of the jury before he made his Faretta motion.
       During the direct examination of his former girlfriend, Karla, defendant yelled out,
“I love you too, Karla.” In an apparent attempt to ignore the disruption, the prosecutor’s
questioning continued, but defendant again interrupted by exclaiming, “You guys can’t
do this. This is not me.” The court interjected: “Okay, stop it. If you speak again, I’m

                                              26.
going to have you leave the courtroom.” Rather than complying, defendant then asked,
“May I speak?” The court responded, “No, you may not,” which defendant disregarded
by exclaiming, “I didn’t do this.” The questioning of Karla resumed.
       At the end of Karla’s cross-examination, defendant again interrupted the
proceedings by calling out, “Your Honor” to which the court interrupted him and told
him “No.” Defendant tried again: “Can I just—” but the court interrupted him again and
told him “[n]o.” After the jury had been excused, defendant was admonished again about
outbursts.
       A defendant who demonstrates he is unwilling or unable to abide by the rules of
procedure and courtroom protocol threatens the viable functioning of the courtroom.
(Welch, supra, 20 Cal.4th at pp. 734–735.) A disruptive defendant who represents
himself and therefore cannot be removed from the trial proceedings as a sanction against
disruption has the capacity “to bring his trial to a standstill.” (Id. at p. 734.) A trial court
“possesses much discretion” when it comes to deciding whether a defendant’s untimely
motion for self-representation should be granted in view of disruptive, obstreperous,
disobedient, disrespectful or obstructionist behavior. (Id. at p. 735.) This broad
discretion is for good reason: only the trial judge is in a position to assess the tone and
demeanor that accompanied these outbursts. (Ibid.) Defendant’s outbursts were not just
demonstrated during court proceedings out of the jury’s presence, as was the case in
Welch, but he interrupted witness testimony during trial and, even after admonishment,
continued to argue with the trial judge in front of the jury. Defendant’s conduct was a
highly relevant consideration in denying his Faretta motion, and the record supports the
trial court’s reasoning in this regard.
       The trial court also weighed the delay and general disruption to the proceedings
defendant’s motion would create. This factor generally accompanies any untimely
motion for self-representation, but this was an especially untimely Faretta motion made
near the end of the prosecution’s case that had the potential to lengthen the trial and, thus,

                                              27.
disturb trial estimates resulting in potential hardship to jurors and impact the court’s
calendar. (See People v. Jackson (2009) 45 Cal.4th 662, 690 [Faretta motion made after
a full day of jury voir dire and at the tail end of preliminary jury instructions found
disruptive to the orderly presentation of a capital case].)
       The trial court considered defendant’s proclivity to substitute counsel even though,
in the court’s observation, defense counsel was quite ably representing defendant during
trial. Defendant had, on Wednesday, August 21, 2019, asked the court to relieve him of
his counsel because of disputes with her over trial tactics, representing he was talking
with other attorneys. That motion was denied because defendant had no lawyer prepared
to take over immediately. When defendant could not resolve the issues with his counsel,
he took a different tactic on Friday, August 23, 2019, and asked to be relieved of counsel
altogether under Faretta. This demonstrated some proclivity to vacillate with respect to
representation by counsel, and suggested defendant made the Faretta motion out of
frustration at having his substitution request denied rather than a genuine desire to
represent himself. (People v. Jenkins (2000) 22 Cal.4th 900, 961–962 (Jenkins) [one
prior motion for self-representation evidence to support trial court’s finding in denying
second motion for self-representation that the defendant had a proclivity to substitute
counsel when he was unhappy with the way things were going].)
       Moreover, the trial court also noted defendant and his counsel had been at
loggerheads before. Defense counsel had made a motion to withdraw about three months
before trial (May 2019), indicating defendant had complained to the court at a hearing a
few days earlier about the ways he felt his counsel was failing him. In her motion to
withdraw, citing unreasonable difficulty in conducting effective representation, counsel
noted defendant had repeatedly disregarded counsel’s advisements and had thwarted the
preparation of his defense. At the hearing on counsel’s motion, defendant nonetheless
stressed that he wished to keep his retained counsel, despite his prior complaints, and the
motion to withdraw was denied. This, too, supports the trial court’s finding defendant

                                             28.
had a proclivity to vacillate with respect to his representation by counsel when he was
unhappy.
       Defendant asserts he never asked for a continuance in making his motion and that
where no continuance accompanies a request under Faretta, a denial of the motion is
unjustifiable. Not so. In Jenkins, the defendant made a second Faretta motion after the
jury was selected and the prosecutor had delivered an opening statement, which the trial
court denied. (Jenkins, supra, 22 Cal.4th at p. 961.) Although the defendant had not
requested a continuance (which the trial court considered the only factor militating in the
defendant’s favor), the high court nonetheless affirmed and noted “[t]he circumstance
that [the] defendant did not seek a continuance is not determinative.” (Id. at p. 963.)
       As in Jenkins, the trial court here could reasonably conclude defendant was well
represented by counsel, he had some proclivity to vacillate with respect to representation
by counsel, granting the motion at that stage of trial would disrupt the orderly
presentation of the trial, and that defendant’s behavior posed the risk he would disrupt the
proceedings if accorded pro se status. The trial court entertained the reasons defendant
wished to represent himself, which centered on disputes with counsel over strategy and
the presentation of evidence, but pointed to the extreme untimeliness of defendant’s
motion and noted defense counsel’s good-quality representation. In sum, the trial court
considered the appropriate factors, and there is evidence in the record for the findings
made in support of those factors. The trial court did not abuse its discretion in denying
defendant’s untimely Faretta motion.
III.   Sufficiency of the Evidence: Kidnapping for Purposes of Carjacking
       Defendant argues the evidence is insufficient to support his conviction on count 9
for kidnapping for purposes of carjacking. The People dispute defendant is entitled to
any relief in this regard.
       “The Due Process Clause of the Fourteenth Amendment denies States the power to
deprive the accused of liberty unless the prosecution proves beyond a reasonable doubt

                                            29.
every element of the charged offense” (Carella v. California (1989) 491 U.S. 263, 265,
citing In re Winship (1970) 397 U.S. 358, 364), and the verdict must be supported by
substantial evidence (People v. Zamudio (2008) 43 Cal.4th 327, 357 (Zamudio)). On
appeal, the relevant inquiry governing a challenge to the sufficiency of the evidence “‘is
whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.’” (People v. Nguyen (2015) 61 Cal.4th 1015, 1055.) “The record must
disclose substantial evidence to support the verdict—i.e., evidence that is reasonable,
credible, and of solid value—such that a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt.” (Zamudio, supra, at p. 357.)
       “In applying this test, we review the evidence in the light most favorable to the
prosecution and presume in support of the judgment the existence of every fact the jury
could reasonably have deduced from the evidence.” (Zamudio, supra, 43 Cal.4th at
p. 357.) “‘[I]t is the jury, not the appellate court which must be convinced of the
defendant's guilt .…’” (People v. Nguyen, supra, 61 Cal.4th at pp. 1055–1056.) “A
reversal for insufficient evidence ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support”’ the jury’s
verdict” (Zamudio, supra, at p. 357), but “speculation, supposition and suspicion are
patently insufficient to support an inference of fact” (People v. Franklin (2016) 248
Cal.App.4th 938, 951; accord, People v. Marshall (1997) 15 Cal.4th 1, 35; People v.
Xiong (2013) 215 Cal.App.4th 1259, 1268).
       A.     Analysis
       Section 215 defines “‘Carjacking’” as the “taking of a motor vehicle in the
possession of another, from his or her person or immediate presence … against his or her
will and with the intent to either permanently or temporarily deprive the person in
possession of the motor vehicle of his or her possession, accomplished by means of force
or fear.” (Id., subd. (a).) Section 209.5 provides that a kidnapping in the commission of

                                            30.
a carjacking occurs when “[a]ny person who, during the commission of a carjacking and
in order to facilitate the commission of the carjacking, kidnaps another person who is not
a principal in the commission of the carjacking .…” (Id., subd. (a), italics added.)
       “The intent that the kidnapping facilitate the carjacking must be present when the
original asportation began.” (People v. Ortiz (2012) 208 Cal.App.4th 1354, 1365.) “[I]f
there is substantial evidence that [the defendant] intended the kidnapping to effect an
escape or prevent an alarm from being sounded, his conviction for kidnapping during the
commission of a carjacking must stand.” (People v. Perez (2000) 84 Cal.App.4th 856,
861.) This is so even if there are other concurrent intents for the kidnapping. (People v.
Ortiz, supra, at p. 1366.) Specific intent must often be inferred from circumstantial
evidence as “[d]irect evidence of the mental state of the accused is rarely available except
through his or her testimony.” (People v. Beeman (1984) 35 Cal.3d 547, 558.)
       Defendant argues the evidence supports only that he kidnapped M. to facilitate the
robbery at the ATM, not that he intended to kidnap M. to facilitate the carjacking.
Rather, defendant maintains, the carjacking was merely an incidental means to transport
M. to commit the robbery at the ATM.
       Contrary to defendant’s argument, there was ample evidence defendant knew
kidnapping M. was absolutely essential to facilitating the carjacking by preventing M.
from sounding any alarm. Once defendant had sexually assaulted M. twice and had rifled
through the house and stolen various items, the jury could reasonably infer defendant
needed M.’s car to escape the scene quickly. The evidence indicated defendant showed
up on foot and that M. knew he was on foot—she saw him walking when she took the
baby out in the stroller, and he was on foot near the driveway when she encountered him
the second time. From this, she had reason to believe, as did the jury, that defendant did
not have a vehicle nearby. Indeed, in subsequent attempts to get defendant to leave, M.
kept telling him that he could take her car. Moreover, based on M.’s offer of her car,
defendant had reason to know that she knew he was otherwise on foot.

                                            31.
       The evidence also indicated defendant thought M. was in her own home—he
followed her to what he assumed was her house: he had asked her if anyone else was
home, and she had her wallet and personal items in the house. Since this was M.’s
residence and defendant knew it, the jury could reasonably infer defendant knew M.
would know quick means of summoning help through electronic devices, landline
telephones, and neighbors. This was why defendant had taken M.’s cell phone right at
the outset of the attack. The jury could reasonably infer defendant was worried about M.
calling for help, and he was aware that the minute she was left in her own home alone,
she was going be able to summon police assistance in short order.
       Moreover, not only would M. likely be able to quickly secure help once defendant
left the house, defendant was aware M. would have no problem describing to law
enforcement what car he was driving since it was hers. Even if he were to leave her in
the house restrained (or worse), he would have no idea when someone would get home
and alert law enforcement. Defendant had demonstrated he was keenly aware of the need
to prevent M. from getting any help from the time he accosted her in the driveway and
took her cell phone until he forced her to leave with him in the car and warned her against
calling out to anyone. When M. attempted to lure defendant out of the house and offered
the additional incentive of money from her bank, it was reasonably inferable that
defendant insisted, by violent threat, that M. get in the car with him with the intent to take
the car and prevent her from sounding any alarm; there was evidence to conclude he did
not kidnap M. solely for the purpose of subsequently robbing her at the ATM. To make
his escape from the house, defendant needed the car, and to escape in the car, he needed
M. in it.
       M. testified she thought defendant wanted her back in the car after she got money
from the ATM, as she believed he was planning to drop her off at a park. This was
additional evidence from which to infer defendant kidnapped M. to prevent her from
seeking any help. In fact, the jury had substantial evidence to infer defendant’s primary

                                             32.
objective in kidnapping M. was to facilitate taking her car and to prevent her from calling
for help, and that the ATM robbery was seen by defendant as just an added bonus while
he was effectuating his escape in the car. The prosecutor pointed to both theories in
closing arguments: defendant kidnapped M. with two separate objectives. There was
substantial evidence defendant intended to kidnap M. specifically to facilitate the
carjacking separate from the objective to kidnap M. to get her money at the ATM.
IV.    Section 654
       Defendant claims counts 9 (kidnapping for carjacking; § 209.5, subd. (a)), 10
(kidnapping for robbery; § 209, subd. (b)), and 11 (first degree ATM robbery; § 211)
were committed with the same intent and objective to get M. to the ATM to withdraw
money. Thus, he maintains section 654 should apply to the punishment on counts 9 and
11.
       A.     Legal Standard
       Section 654, subdivision (a), provides in relevant part as follows: “An act or
omission that is punishable in different ways by different provisions of law may be
punished under either of such provisions, but in no case shall the act or omission be
punished under more than one provision.” Section 654 precludes multiple punishments
not only for a single act, but for an indivisible course of conduct. (People v. Hester
(2000) 22 Cal.4th 290, 294.)
       Determining “[w]hether a defendant may be subjected to multiple punishment
under section 654 requires a two-step inquiry .…” (People v. Corpening (2016) 2 Cal.5th
307, 311.) “We first consider if the different crimes were completed by a ‘single physical
act.’ [Citation.] If so, the defendant may not be punished more than once for that act.
Only if we conclude that the case involves more than a single act—i.e., a course of
conduct—do we then consider whether that course of conduct reflects a single ‘“intent
and objective”’ or multiple intents and objectives.” (Ibid.)



                                            33.
       “It is [the] defendant’s intent and objective, not the temporal proximity of his
offenses, which determine whether the transaction is indivisible. [Citations.] We have
traditionally observed that if all of the offenses were merely incidental to, or were the
means of accomplishing or facilitating one objective, [the] defendant may be found to
have harbored a single intent and therefore may be punished only once. [Citation.] [¶]
If, on the other hand, [the] defendant harbored ‘multiple criminal objectives,’ which were
independent of and not merely incidental to each other, he may be punished for each
statutory violation committed in pursuit of each objective, ‘even though the violations
shared common acts or were parts of an otherwise indivisible course of conduct.’”
(People v. Harrison (1989) 48 Cal.3d 321, 335 (Harrison).) Even where a defendant has
similar but consecutive objectives, multiple punishments are permitted. (People v.
Latimer (1993) 5 Cal.4th 1203, 1211–1212.)
       “The question of whether the defendant held multiple criminal objectives is one of
fact for the trial court, and, if supported by any substantial evidence, its finding will be
upheld on appeal.” (People v. Herrera (1999) 70 Cal.App.4th 1456, 1466, disapproved
on another ground in People v. Mesa (2012) 54 Cal.4th 191, 199; accord, People v.
Moseley (2008) 164 Cal.App.4th 1598, 1603.) “When a trial court sentences a defendant
to separate terms without making an express finding the defendant entertained separate
objectives, the trial court is deemed to have made an implied finding each offense had a
separate objective.” (People v. Islas (2012) 210 Cal.App.4th 116, 129.) Here, the trial
court made no express findings with respect to the application of section 654 as to these
counts.
       B.     Analysis
       This case does not involve a single physical act; therefore, we focus on the second
step of the analysis governing section 654: whether the crimes were a “‘course of
conduct deemed to be indivisible in time.’” (Harrison, supra, 48 Cal.3d at p. 335,
quoting People v. Beamon (1973) 8 Cal.3d 625, 639; accord, People v. Corpening, supra,

                                              34.
2 Cal.5th at p. 311.) Generally, “‘“[w]hether a course of criminal conduct is divisible and
therefore gives rise to more than one act within the meaning of section 654 depends on
the intent and objective of the actor. If all of the offenses were incident to one objective,
the defendant may be punished for any one of such offenses but not for more than one.”’”
(People v. Capistrano (2014) 59 Cal.4th 830, 885, overruled in part on another ground in
People v. Hardy (2018) 5 Cal.5th 56, 103–104.)
       However, “‘[b]ecause of the many differing circumstances wherein criminal
conduct involving multiple violations may be deemed to arise out of an “act or
omission,” there can be no universal construction which directs the proper application of
section 654 in every instance.’” (People v. Hicks (2017) 17 Cal.App.5th 496, 514,
quoting People v. Beamon, supra, 8 Cal.3d at p. 636; accord, Harrison, supra, 48 Cal.3d
at p. 336.) Section 654 “is intended to ensure that [the] defendant is punished
‘commensurate with his culpability’” (Harrison, supra, at p. 335), and the California
Supreme Court has cautioned that “such a ‘broad and amorphous’ view of the single
‘intent’ or ‘objective’ needed to trigger the statute would impermissibly ‘reward the
defendant who has the greater criminal ambition with a lesser punishment’” (id. at
pp. 335–336, quoting People v. Perez (1979) 23 Cal.3d 545, 552–553).
       There was substantial evidence the kidnapping for carjacking (count 9) and the
kidnapping for robbery (count 10) were committed pursuant to two very distinct and
separate objectives and intents. As explained above, there was evidence defendant
needed the car to make his escape—he was not going to be able to leave M. in the house
and simply walk away on foot. Even in the car, defendant still needed M. to accompany
him because if he merely drove away in her car, she would quickly be able to sound the
alarm and she would be able to very specifically describe what car he was driving to
police. He also wanted more cash, as M. had convinced him they could get money out of
an ATM. To accomplish that robbery, logically, he needed M. along both to ensure a
correct PIN code at the ATM and to avoid any cameras at the machine. There was

                                             35.
substantial evidence that M. was kidnapped for two distinct objectives and intents: to
facilitate the carjacking and defendant’s escape and, separately, to kidnap her to
accomplish the robbery at the ATM.
       As for whether there were separate objectives to commit the offense of kidnapping
for robbery (count 10) and the robbery at the ATM (count 11), defendant argues the two
offenses were committed under one single objective: to commit the robbery. The People
take no substantive position on the application of section 654 with respect to counts 10
and 11 and instead argue the issue is moot because the trial court failed to impose any
sentence on count 11. The People suggest the abstract of judgment, which incorrectly
reflects a term of 25 years to life was imposed for count 11, should be amended to omit
any sentence imposed on count 11.
       With respect to counts 10 and 11, the evidence and reasonable inferences
therefrom indicate defendant kidnapped M. to commit a robbery at the ATM, and when
they reached the ATM in the car, he forced her to get out and obtain the money, which
she did. These two crimes were committed pursuant to the same intent and objective: to
rob M. at the ATM. (People v. Beamon, supra, 8 Cal.3d at p. 639 [conviction of
kidnapping for purpose of robbery and for commission of that very robbery were
committed pursuant to single purpose and objective].)
       The punishment imposed on count 10 was life with the possibility of parole.
(§ 209, subd. (b)(1).) The trial court did not impose any punishment for the conviction of
first degree robbery under count 11, which we cannot overlook as the People suggest.
(People v. Duff (2010) 50 Cal.4th 787, 796 [“when a court determines that a conviction
falls within the meaning of section 654, it is necessary to impose sentence but to stay the
execution of that duplicative sentence”]; see People v. Vizcarra (2015) 236 Cal.App.4th
422, 432 [failure to pronounce sentence on statutory sentence enhancement allegation or
strike enhancement results in unauthorized sentence].) First degree robbery is punishable
by a determinate term of two, three or five years. Attached to count 11, the jury also

                                            36.
found true the weapon enhancement allegation under section 12022, subdivision (b)(1).
Because defendant was sentenced as a third-strike offender, and first degree robbery with
a weapon enhancement under section 12022, subdivision (b)(1), is a serious felony under
section 1192.7, subdivision (c)(23), the applicable punishment is 25 years to life under
section 667, subdivision (e)(2)(A)(ii), plus an additional year for the enhancement.
       While the aggregate term the court pronounced at sentencing appears to include a
term of 25 years to life, plus a one-year term enhancement under count 11, no term was
actually imposed on count 11—the aggregate total articulated by the trial court does not
match what was orally pronounced. The case must be remanded for the trial court to
impose sentence on count 11, regardless of whether the sentence imposed is then stayed
under section 654. Moreover, effective January 1, 2022, section 654 has been amended
under Assembly Bill 518 and now allows the trial court discretion to select to stay the
punishment for either count 10 or count 11. (§ 654, subd. (a) [act or omission punishable
in different ways by different provisions of law may be punished under either such
provisions, but not both].)6 Assembly Bill 518 applies retroactively to nonfinal cases
such as this one. (People v. Sek (2022) 74 Cal.App.5th 657, 673.) Remand is required so
the trial court may impose a sentence on count 11 and determine, under newly amended
section 654, subdivision (a), which punishment under either count 10 or count 11 shall be
stayed.
V.     Assembly Bill 518
       At the time defendant was sentenced (and when the offenses were committed),
section 654 provided that when an act or omission was “punishable in different ways by
different provisions of law,” the trial court was required to punish the defendant “under


6       At the time defendant was sentenced, section 654, subdivision (a), provided that where an
act or omission is punishable in different ways by different provisions of law “shall be punished
under the provision that provides for the longest potential term of imprisonment .…” (§ 654,
former subd. (a).)


                                              37.
the provision that provide[d] for the longest potential term of imprisonment.” (§ 654,
former subd. (a).) The statute was amended, however, effective January 1, 2022, by
Assembly Bill 518 “to afford sentencing courts the discretion to punish the act or
omission under either provision,” without regard to the longest potential term of
imprisonment. (People v. Mani (2022) 74 Cal.App.5th 343, 351.)
       Here, counts 1 and 2, sexual penetration by force (§ 289, subd. (a)(1)(A)), and
counts 3 and 4, assault to commit sexual penetration by force during the commission of a
burglary (§§ 220, subd. (b), 460, subd. (a)) were based on the same two incidents of
sexual assault.7 The trial court sentenced defendant to 75 years to life for counts 1 and 2,
and stayed the life terms under counts 3 and 4 pursuant to section 654. Defendant
maintains Assembly Bill 518 applies retroactively to the judgment in his case. According
to defendant, since amended section 654 now allows the trial court discretion to impose
the lesser punishment on counts 3 and 4 while staying the greater punishment for
counts 1 and 2, the matter should be remanded for the court to determine whether to
exercise this new discretion.
       The People correctly concede Assembly Bill 518 applies retroactively (People v.
Mani, supra, 74 Cal.App.5th at pp. 379–380) but, relying on People v. Caparaz (2022)
80 Cal.App.5th 669, 689–690 (Caparaz), review denied (Sept. 28, 2022), they argue the
punishments imposed on counts 1 and 2 are mandated under section 667.61,
subdivision (h) (section 667.61(h) or § 667.61(h)), of the One Strike law and cannot be
stayed regardless of retroactive application of Assembly Bill 518.
       In reply, defendant argues Caparaz was wrongly decided. According to
defendant, section 654 is very broadly worded and does not eliminate the One Strike law
from its purview. Section 667.61(h) does not expressly preclude application of

7      The court also stayed the punishment on count 5 for first degree residential burglary,
ostensibly in relation to count 6 for first degree robbery. As both counts 5 and 6 were subject to
the same punishment, application of amended section 654, subdivision (a), would have no effect.


                                               38.
section 654; had the Legislature meant to do so, defendant contends, it would have done
so expressly as it did in precluding application of section 1385 to dismiss or strike any
allegation, admission or finding of any of the aggravating circumstances under the
statute. (§ 667.61, subd. (g).) Moreover, defendant notes, section 667.61(h) does not
mention the word “‘stay,’” it says “nor shall the execution or imposition of sentence be
suspended for, a person who is subject to punishment under this section.” According to
defendant, the suspended wording is commensurate with the terminology used in the
probation context, to which section 667.61(h) expressly refers; section 667.61(h) should
not be interpreted to limit the effect of newly amended section 654.
       Section 667.61(h) provides, “Notwithstanding any other law, probation shall not
be granted to, nor shall the execution or imposition of sentence be suspended for, a
person who is subject to punishment under this section.” We agree with Caparaz’s
reasoning and conclusion that the plain meaning of this statute prohibits application of
section 654 to One Strike offenses. Generally, when a defendant is convicted of two
offenses for which section 654 prohibits multiple punishment (as here), the trial court
imposes sentence for one of them, and then imposes and stays the sentence for the other
offense. (People v. Mani, supra, 74 Cal.App.5th at p. 380.) A stay is a type of
suspension. (Caparaz, supra, 80 Cal.App.5th at p. 689, quoting People v. Santana
(1986) 182 Cal.App.3d 185, 190 [“‘A stay is a temporary suspension of a procedure in a
case [until the happening of a defined contingency].’”].) Although application of
section 654 is typically referred to as a “stay,” there is no apparent cognizable difference
between a “stay” and a “suspension” of execution of sentence. Indeed, it would be oddly
incongruent to read section 667.61(h) as permitting a stay of execution of sentence under
section 654 while barring a suspension of execution of sentence. To interpret
section 667.61(h)’s language “nor shall the execution or imposition of sentence be
suspended for” as referring to and prohibiting only probation for One Strike offenses, and
nothing more, renders that phrase meaningless as the statute already expressly prohibits

                                             39.
granting probation for One Strike offenses. (Caparaz, supra, at p. 689, citing People v.
Hudson (2006) 38 Cal.4th 1002, 1010 [generally, courts must give significance, if
possible, to every word or phrase in a statute and avoid a construction that makes some
words surplusage].)
       Moreover, while section 667.61(h) does not expressly prohibit application of
section 654, its phrase “[n]otwithstanding any other law,” is typically understood as
signaling the Legislature’s intention the statute is to prevail over all contrary law—which
would include section 654. (Caparaz, supra, 80 Cal.App.5th at p. 689, quoting In re
Greg F. (2012) 55 Cal.4th 393, 406 [“‘When the Legislature intends for a statute to
prevail over all contrary law, it typically signals this intent by using phrases like
“notwithstanding any other law” or “notwithstanding other provisions of law.”’”].)
       The People’s interpretation, that section 667.61(h) precludes application of
section 654 to One Strike offenses, best comports with the plain meaning of
section 667.61(h)’s language, it does not render any words mere surplusage, and it serves
the purpose of the One Strike law, which is to “‘increase the penalties imposed on
defendants who commit certain sexual offenses under specified circumstances.’”
(Caparaz, supra, 80 Cal.App.5th at p. 689, quoting People v. Betts (2020) 55 Cal.App.5th
294, 299.) Remand under Assembly Bill 518 to consider application of section 654 as to
counts 1 through 4 is unnecessary.
                                       DISPOSITION
       The matter is remanded for resentencing so that the court may impose a sentence
on count 11 and then elect which punishment (either that for count 10 or count 11) to stay




                                              40.
under section 654. Following resentencing, the trial court shall forward the amended
abstract of judgment to the appropriate authorities. The judgment is otherwise affirmed.




                                                                            MEEHAN, J.
WE CONCUR:



LEVY, Acting P. J.



FRANSON, J.




                                           41.